Citation Nr: 0919404	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. When this 
claim was originally before the Board in December 2007, it 
was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  The Veteran has reported that 
he has had a skin condition since service.  

The Veteran seeks service connection for a skin disorder, to 
include as due to exposure to herbicides.  As noted in the 
Board's December 2007 remand, the Veteran's service personnel 
records show that he had active military service in the 
Republic of Vietnam during the Vietnam Era, and thus, 
exposure to herbicides is presumed.  38 C.F.R. § 
3.307(a)(6)(iii).  Moreover, the Veteran was treated in 
service for skin complaints and tinea pedis was noted on 
separation from service.  

In compliance with the Board's December 2007 remand 
instruction, the Veteran was afforded a VA skin examination 
in February 2008.  After discussing the Veteran's pertinent 
history, the findings of his physical examination, and the 
results of diagnostic studies, the examiner diagnosed the 
Veteran with eczematous dermatitis with xerosis and provided 
the opinion that this condition was not caused by or the 
result of exposure to Agent Orange.  The examiner based this 
opinion on the fact that medical literature did not support 
the contention that eczematous dermatitis with xerosis is 
caused by or the result of Agent Orange exposure.  

Although the examiner noted the Veteran's reports of 
continuity of symptomatology since service, as well as the 
fact that he was treated during service for a skin condition, 
he did not provide an opinion as to whether the Veteran's 
eczematous dermatitis with xerosis was directly caused by or 
related to military service.  In this regard, the Board notes 
that the availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  As such, the examination report is not adequate for 
rating purposes, and this matter must be remanded.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the examiner who 
conducted the February 2008 VA 
examination, if available, to provide 
an addendum to that opinion, or arrange 
for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any skin conditions found to be 
present, including eczematous 
dermatitis with xerosis.  The claims 
folder must be made available and 
reviewed by the examiner.  The report 
should reflect review of the clinical 
evidence obtained at the time of prior 
rating decisions and the report of the 
February 2008 VA examination.  

The addendum or examination report 
should address the following:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
any currently-diagnosed skin disorder 
had its onset during the Veteran's 
active service?
(b) Is it at least as likely as not (50 
percent or greater probability) that 
any currently-diagnosed skin disorder 
has been chronic and continuous since 
the Veteran's active service?
(c) Is it at least as likely as not (50 
percent or greater probability) that 
any currently-diagnosed skin disorder 
is related to the Veteran's active 
service, or any incident thereof?  The 
addendum or opinion need not address 
whether the Veteran has a currently-
diagnosed skin disorder which is 
etiologically related to exposure to 
herbicides in service unless the 
current medical opinion is different 
than the opinion expressed in the 
February 2008 VA examination report.  

In answering each question, the 
examiner must comment on the Veteran's 
reports of a continuity of 
symptomatology since service and his 
in-service complaints regarding a skin 
condition.

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Thereafter, the AMC must adjudicate 
the Veteran's skin condition claim and 
consider whether service connection is 
warranted for a skin condition on a 
direct basis.  .

3.  If the benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the Veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Tresa M. Schlect
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



